

Amendment No. 1 to Second Amended Distribution Agreement
between
Protective Life Insurance Company and
Investment Distributors, Inc.


Protective Life Insurance Company (“Insurer”), on its behalf and on behalf of
certain segregated asset accounts of the Insurance Company, has previously
entered into a Second Amended Distribution Agreement as restated dated June 1,
2018, with Investment Distributors, Inc. (“Distributor”) (as amended to date,
the “Agreement”). The parties now desire to amend the Agreement by this
amendment (the “Amendment”).


Except as modified hereby, all other terms and conditions of the Agreement shall
remain in full force and effect. Unless otherwise indicated, the terms defined
in the Agreement shall have the same meaning in this Amendment.


AMENDMENT


For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to amend the Agreement as follows:


1. Section 8.a. is hereby replaced in its entirety with the following:


8.a (i). As provided in a Management and Administrative Services Agreement
between the parties as amended November 1, 2013, and as may be further amended
from time to time. Insurer shall provide management and administrative services
as reasonably necessary with respect to the business of Distributor as principal
underwriter of the life insurance policies and annuity contracts issued by PLICO
and its affiliates deemed securities under section 2(a)(1) of the Securities Act
of 1933 and not exempted from the provisions of the Securities Act by Section 3
thereunder (“Insurance Products”).


8.a.(ii). Insurer also shall pay or cause to be paid to Distributor a fee for
its services under this Distribution Agreement as set forth in Schedule 2 to
this Agreement. The fee shall take into account IDI’s actual expenses incurred
in connection with its services as underwriter of the Insurance Products,
including but not limited to FINRA membership fees, costs associated with
maintaining registrations for Distributor’s associated persons, and any
management and administration services fees it pays to Insurer. IDI and PLICO
may review the fee periodically to determine whether it continues to be
reasonable in light of the factors on which it is based. Schedule 2 may be
amended in writing from time to time by mutual agreement of IDI and PLICO.


8.a.(iii) Insurer shall not otherwise pay any selling compensation to
Distributor for its services hereunder, it being understood that Insurer shall
pay compensation payable under the Wholesaling Agreements and Selling Agreements
directly to Wholesale Broker-Dealers and Selling Broker-Dealers, respectively,
or their designees on behalf of Distributors, as a purely ministerial service
and shall maintain records in respect thereof






--------------------------------------------------------------------------------



for Distributor in compliance with applicable requires under the 1934 Act and
that such
compensation shall be reflected in IDI’s financial reports.






IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of



Jun 18, 2020
, 2020.










INVESTMENT DISTRIBUTORS, INC.







By:

/s/ Barry K. Brown



Title: President








PROTECTIVE LIFE INSURANCE COMPANY





By:

/s/ Aaron Seurkamp



Title: Senior Vice President






--------------------------------------------------------------------------------



SCHEDULE 2


DISTRIBUTION FEES






For the services rendered by IDI under this Agreement, Insurer shall pay to IDI
annual compensation of $428,881.08 payable quarterly on the first business day
of each calendar quarter.

